Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The reply filed March 17, 2020 has been considered. In light of the arguments and newly presented claims the application has been allowed; see the reasons set forth below.
Allowable Subject Matter
Claims 1-6 and 8-20 have been allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses:

Re 1: “is configured to receive light developed by the light source and to redirect a first portion of the light to the surface opposite the coupling surface and a second portion of the light to the exterior surface such that the second portion of light is emitted from the optical waveguide from the exterior surface.”

Re 10: “wherein the redirection feature directs  a first portion of the light from the waveguide stage through the surface opposite to the coupling surface and redirects a second portion of the light to the exterior surface, the exterior surface emitting light from the waveguide stage; Page 3 of 9In re: Zongjie Yuan Application No.: 16/539,163 Filed: August 13, 2019 Page 4 of 9the plurality of waveguide stages arranged in a stack such that the surface opposite to the coupling surface of one of the waveguide stages is arranged opposite the coupling surface of an adjacent one of the plurality of 

Re 20: “the plurality of waveguide stages arranged in a stack such that the surface opposite to the coupling surface of one of the waveguide stages is arranged opposite the coupling surface of an adjacent one of the plurality of waveguide stages; at least one LED for directing light into the coupling surface of a first one of the plurality of waveguide stages; and a housing surrounding the optical waveguide.”

Re 2-6, 8-9, and 11-19: claims have been allowed by grace of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see attached PTO-892 form for all references considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875